Title: To George Washington from Edmund Randolph, 25 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia January 25. 1794
          
          I had the honor of calling at your house, when Colo. Hamilton was with you, this
            morning. We have had two conversations upon the subject of the resolution, which, I
            understand, is not to be sent to you before monday.
          I am in possession of all Mr Morris’s letters; and was proceeding on them, when my
            servant brought me word, that my youngest son lies dangerously ill at German Town—This compels me to go thither; from whence I shall endeavour to
            return to morrow morning. If, however, I should not; I shall go on with the letters, and
            perhaps with less interruption there, than here. I believe, that nothing has occurred
            to-day, or been received, which would require my attendance on you to-day. I have the honor, sir, to be with the highest respect yr mo. ob.
            serv.
          
            Edm: Randolph
          
        